AFTER REMAND FROM THE ALABAMA SUPREME COURT
TAYLOR, Presiding Judge.
This cause was remanded by the Supreme Court of Alabama for consideration in light of Harris v. Reed, 489 U.S. 255,109 S.Ct. 1038, 103 L.Ed.2d 308 (1989).
*1300The judgment of the circuit court is affirmed for the following reasons: Appellant’s issue concerning the State’s introduction of evidence involving appellant’s post-Miranda silence is decided adversely to the appellant based on the merits. The issue regarding the State’s alleged improper comments during closing argument is also decided adversely to the appellant based on the merits. The appellant testified to his prior convictions. It was, therefore, not incorrect for the State to comment on them during closing argument. LaBarber State, 455 So.2d 941 (Ala.Cr.App.1984).
AFFIRMED.
All the Judges concur.